OPINION — AG — IN VIEW OF THE AMENDMENT OF 68 O.S. 1971 1310 [68-1310] BY HOUSE BILL NO. 1009, FIRST SESSION OF THE 36TH LEGISLATURE, DECLARING THAT SALES TAX RECEIPTS ARE "HELD IN TRUST FOR THE STATE OF OKLAHOMA" THE COLLECTING VENDOR CANNOT RETAIN ANY INVESTMENT OR INTEREST INCOME EARNED BY THE USE OF SUCH SALES TAX RECEIPTS WHILE IN THE CUSTODY OF SUCH COLLECTING VENDOR, BUT RATHER SUCH INVESTMENT OR INTEREST INCOME INURES AND IS PAYABLE TO THE STATE OF OKLAHOMA, AND UPON PAYMENT IS REQUIRED TO BE APPORTIONED IN THE MANNER PRESCRIBED IN 68 O.S. 1976 Supp., 1303 [68-1303], BETWEEN THE STATE ASSISTANCE FUND AND THE GENERAL FUND. WHETHER OR NOT A COLLECTING VENDOR OF A LOCAL SALES TAX CAN RETAIN ANY INVESTMENT OR INTEREST INCOME EARNED BY THE USE OF SUCH LOCAL SALES TAX RECEIPTS WHILE IN THE CUSTODY OF SUCH COLLECTING VENDOR, DEPENDS UPON THE LOCAL ORDINANCES OF ANY GIVEN POLITICAL SUBDIVISION, AND IN THE EVENT SUCH LOCAL ORDINANCES CREATES A TRUST RELATIONSHIP PERTAINING TO LOCAL SALES TAX RECEIPTS LIKE THAT CREATED FOR STATE SALES TAX RECEIPTS BY 68 O.S. 1971 1310 [68-1310], AS AMENDED BY HOUSE BILL NO. 1009 OF THE FIRST SESSION OF THE 36TH LEGISLATURE, THE APPORTIONMENT OF ANY INVESTMENT OR INTEREST INCOME EARNED BY USE OF ANY LOCAL SALES TAX RECEIPTS WHILE IN THE CUSTODY OF THE COLLECTING VENDOR WOULD LIKEWISE DEPEND UPON THE APPORTIONMENT PROVISIONS OF ANY ANY APPLICABLE LOCAL ORDINANCES. CITE: OPINION NO. 77-149, 68 O.S. 1971 1310 [68-1310], 68 O.S. 1971 1311 [68-1311], 68 O.S. 1971 1304 [68-1304], 68 O.S. 1971 1303 [68-1303] (GERALD WEIS)